Citation Nr: 1425749	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to May 1966, from July 1967 to July 1971, and from August 1972 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record.

In January 2010, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  


FINDING OF FACT

A preponderance of the objective and probative medical evidence of record is against a finding that the Veteran's lung disability had its onset during active service or is otherwise related to his active service, including exposure to asbestos.

CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in January 2010 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for a VA examination to determine the nature and etiology of any diagnosed lung disability, to include as due to exposure to asbestos.  After obtaining the new VA examination with opinion, the RO then readjudicated the Veteran's claim in a May 2011 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in July 2007.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection (to include claims related to asbestos exposure), as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO also provided Dingess notice by letter dated in March 2009.  This letter notified the Veteran regarding the assignment of disability ratings and effective dates. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As discussed above, a VA examination was obtained in February 2011, whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Discussion of the Veteran's October 2010 Travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to service connection for a lung disability as due to asbestos exposure was identified.  Information was elicited from the Veteran concerning the etiology and onset of this disorder.  The nature of his exposure to asbestos was discussed as well.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the Veteran's claim of entitlement to service connection for a lung disability was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

IV.  Factual Background and Analysis

In this case, the Veteran has been diagnosed with pleural thickening, bronchial thickening, chronic obstructive pulmonary disease (COPD) with recurrent bronchitis, status post pulmonary embolus (without objective residuals), and combined obstructive/restrictive ventilator dysfunction with small airways disease.  The Veteran has thus met the current disability requirement.  He claims that his current lung disability is related to asbestos exposure in service, and the focus of his statements are on the fact that he was exposed to asbestos during service.  Because the Veteran's military occupational specialty was a fireman and a carpenter, the Board finds his statements of in-service exposure to asbestos to be competent, credible, and consistent with the circumstances of his service.  The Board thus accepts that the Veteran was exposed to asbestos.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases which may occur 10 to 45 years after exposure.  However, as noted above, mere exposure to a potentially harmful agent is insufficient to be eligible for VA disability benefits.  The question here is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Upon review of the probative evidence of record, the Board finds that the preponderance of the probative and credible medical evidence of record is against entitlement to service connection for a lung disability as due to asbestos exposure.  

As noted above, while veterans are competent to testify as to some medical matters, testimony as to whether a current lung disability is related to asbestos exposure many years previously is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4.  Therefore, to the extent that the Veteran claims his current lung disability is related to his asbestos exposure, as opposed to his contention that he was exposed to asbestos, which the Board has accepted, his statements on this question are not competent.

In addition, the evidence does not reflect that the Veteran had a lung disability in service or for many years thereafter.  In a February 1976 examination, it was noted that the Veteran smoked two packs of cigarettes per day.  The Veteran was treated on several occasions for periodic colds/upper respiratory infections and bronchitis.  See January 1968, February 1969, May 1969, January 1970, and March 1970 treatment notes.  In the January 1970 treatment note, the Veteran was instructed to decrease smoking.  Moreover, the Veteran's in-service and separation examinations indicated that the lungs and chest were normal, and the Veteran indicated in the reports of medical history that he did not have respiratory symptoms such as asthma, shortness of breath, or a chronic cough.  Additionally, in a post-service September 1981 examination, an x-ray of the Veteran's lungs revealed that they were well aerated, with no evidence of infiltrate or atelectasis.

The record includes conflicting medical opinions as to whether the Veteran's lung disability is related to military service.  In a statement, Dr. G., a private physician, indicated that the Veteran suffered from restrictive airway disease.  He wrote that as a structural technician and carpentry specialist, the Veteran was exposed to asbestos in roofing, siding, and floor tiles.  He noted that the Veteran's duties required cutting siding and tiles with a saw.  Dr. G. opined that it is as likely as not that the resultant asbestos exposure is a primary factor in the Veteran's restrictive airway disease.  The Board notes that Dr. G. did not provide any additional documentation with his statement that would corroborate his suppositions, nor did he submit any treatises or articles in support of his hypotheses.  Dr. G. also did not address the Veteran's lengthy history of smoking one to two packs of cigarettes per day, and any impact it might have in the development of his current lung disability.

Per the Board's January 2010 remand, the Veteran underwent a VA examination in February 2011.  During the examination, the Veteran reported that his problems with his lungs began with bronchitis in service, and have continued with increasing problems breathing.  The Veteran indicated that he worked as a carpenter and a fireman in service, and was exposed to asbestos.  The VA examiner diagnosed the Veteran with pleural thickening, bronchial thickening, COPD with recurrent bronchitis, status post pulmonary embolus (without current objective evidence for residuals), and combined obstructive/restrictive ventilator dysfunction with small airways disease.  The examiner indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner indicated that there was no current objective evidence for asbestosis found on examination.  

The examiner opined that it would be only with resort to mere speculation to opine whether or not any of the Veteran's current lung conditions are due to or aggravated to any degree by his military service.  The examiner also opined that it would be only with resort to mere speculation to opine whether or not any of the Veteran's current lung conditions are due to or aggravated to any degree by his in-service asbestos exposure.  The examiner indicated that it is at least as likely as not that the Veteran's current COPD and combined obstructive/restrictive ventilator dysfunction with small airways disease, shown on pulmonary function tests, are due to his smoking history.

In reaching these determinations, the examiner noted that although the Veteran's service treatment record dated in February 1968 noted bronchitis, no chronic respiratory condition was diagnosed.  The examiner further noted that in the Veteran's September 1980 separation examination, his lungs were evaluated as normal.  He also noted that on the Veteran's September 1980 separation report of medical history, the Veteran checked no to shortness of breath, cough, and asthma.  The examiner explained that there is no current objective evidence that the periodic colds/respiratory infections and bronchitis documented during service were more than acute and transitory events, or that they could have caused or aggravated to any degree, any of the Veteran's current lung conditions.  The examiner indicated that although pleural findings, such as plaques, can be associated with asbestosis, and the Veteran has some pleural thickening, the definitive test for meeting the diagnostic criteria for asbestosis is the pulmonary function test, which in this case, is most consistent with COPD, and does not support a diagnosis of asbestosis.  The examiner therefore found that there was no current objective evidence that any of the Veteran's current lung conditions were caused by or aggravated to any degree by his asbestos exposure in service.  The examiner noted that long-term smoking is the most common cause of COPD.  He noted that the Veteran has a long history of smoking, and no other potential known causes of COPD.  The examiner opined that it is at least as likely as not that the Veteran's COPD and his obstructive/restrictive ventilator dysfunction with small airways disease, are the result of his long-term smoking.

In support of his claim, the Veteran points to the opinion rendered by Dr. G.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file, as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

The Board finds that the opinion proffered by Dr. G. is speculative and lacks an adequate rationale.  The physician did not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Moreover, he did not address the Veteran's lengthy history of smoking one to two packs of cigarettes per day (for the past 49 years), and any impact it might have on the Veteran's lung disability, in reaching his conclusion.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In this regard, the Board finds the February 2011 opinion from the VA examiner more probative than the private opinion offered by Dr. G.  The Board affords Dr. G's opinion little probative weight because he did not provide a thorough discussion of the Veteran's medical history or clinical evidence to support his belief.  On the other hand, the Board believes that the February 2011 VA examiner provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  Thus, the private opinion of Dr. G. is accorded less weight than that of the VA examiner in Feburary 2011. 

The Board acknowledges that the VA examiner indicated that he could not provide an opinion without resorting to mere speculation.  However, the Board observes that he nonetheless found that there was no current objective evidence that the periodic colds/respiratory infections and bronchitis documented during service were more than acute and transitory events, or that they could have caused or aggravated to any degree, any of the Veteran's current lung conditions.  The examiner further indicated that although pleural findings, such as plaques, can be associated with asbestosis, and the Veteran has some pleural thickening, the definitive test for meeting the diagnostic criteria for asbestosis is the pulmonary function test, which in this case, is most consistent with COPD, and does not support a diagnosis of asbestosis.  The examiner therefore found that there was no current objective evidence that any of the Veteran's current lung conditions were caused by or aggravated to any degree by his asbestos exposure in service.  The examiner explained that long-term smoking is the most common cause of COPD.  He noted that the Veteran has a long history of smoking, and no other potential known causes of COPD.  The examiner was able to opine that it is at least as likely as not that the Veteran's COPD and his pulmonary function test showing obstructive/restrictive ventilator dysfunction with small airways disease, were the result of his long-term smoking.

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board attaches the most significant probative value to the February 2011 VA examiner's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included a discussion of the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board finds that the preponderance of the credible and objective evidence of record is against the claim for service connection for a lung disability, to include as due to exposure to asbestos. 

Notwithstanding the above discussion, since the VA examiner has attributed the Veteran's COPD and his obstructive/restrictive ventilator dysfunction with small airways disease to smoking, the Board has considered the potential argument that the Veteran became nicotine dependent in service, which ultimately caused his COPD.  However, since the Veteran filed his claim after 1998, service connection based on the use of tobacco products is precluded.  In this regard, legislation was enacted prohibiting service connection for a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a claimant during the claimant's military service, which applies to all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 66 (1998).

With respect to the Veteran's assertions, and those of his accredited representative, the Board must weigh the credibility and probative value of the evidence.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran is competent to report symptoms, however his lung disability, diagnosed as pleural thickening, bronchial thickening, COPD with recurrent bronchitis, status post pulmonary embolus (without objective residuals), and combined obstructive/restrictive ventilator dysfunction with small airways disease, may not be experienced through one of the five senses.  While the Veteran is competent to report symptoms associated with his lung disability, such as a cough and shortness of breath, the diagnosis of his lung disability requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his lung disability is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of the lung disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his lung disability.  The Veteran's lung disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  As the Veteran's statements regarding the etiology of the lung disability are not competent, the issue of credibility on this particular matter is not reached.  

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with a current lung disability, the weight of the medical evidence is against a finding that this disorder is related to his active duty service, to include exposure to asbestos.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a lung disability, to include as due to asbestos exposure, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


